DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Status of Claims
Claims 1-3, 5-7, and 9-17 are pending and under examination.
Claim Rejections - 35 USC § 112
Response to Argument: The rejection of claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn as necessitated by the amendments filed October 14, 2021.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is maintained but has been modified as necessitated by amendment.
Claims 1-3, 5-7, and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating stent thrombosis, myocardial infarction, or ischemia-driven revascularization and reducing the incidence of stent thrombosis, myocardial infarction, mortality or ischemia-driven revascularization in a patient undergoing percutaneous coronary intervention comprising administering to the patient intravenously a pharmaceutical composition comprising cangrelor and a second pharmaceutical composition comprising bivalirudin, does not reasonably provide enablement for a method of preventing stent thrombosis, myocardial infarction, mortality or ischemia-driven revascularization in a patient undergoing percutaneous coronary intervention comprising administering to the patient intravenously a pharmaceutical composition comprising cangrelor and a second pharmaceutical composition comprising bivalirudin. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. §112, first paragraph, have been described In re Wands, 8 USPQ2d 1400(1988). The factors include, but are not limited to: 
1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.

The breath of the claims: The breadth of the claims encompasses preventing stent thrombosis, myocardial infarction, mortality or ischemia-driven revascularization in a patient undergoing percutaneous coronary intervention (PCI).
The nature of the invention: The invention addresses the use of intravenous cangrelor and intravenous bivalirudin to prevent mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization. Prevention as claimed delineates a guarantee that mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in a patient undergoing PCI can be avoided with the intravenous administration of cangrelor and bivalirudin and the incidences of mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in a patient undergoing PCI would be zero percent with a reasonable guarantee that the ischemic events in the patient would never develop. 
The state of the prior art and the level of predictability in the art: There are no methods described in the prior art or in the instant specification that show that the administration of cangrelor and bivalirudin prevents mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in patients undergoing PCI.
The existence of working examples: The disclosure presents no working examples that show the administration of cangrelor and bivalirudin prevents mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in a patient undergoing percutaneous coronary intervention (PCI) or treats death (i.e., mortality) in a patient undergoing PCI. Applicants show the combination of cangrelor and bivalirudin reduce the incidence of mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization but does 
The amount of direction provided by the inventor: Applicants provide no specific guidance or discussion in the instant specification that preventing mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in a patient undergoing PCI can be accomplished with the administration of cangrelor and bivalirudin.
The quantity of experimentation needed to make and use the invention based on the content of the disclosure and the amount of direction provided by the inventor: The level of skill in the art is high, however, given the lack of guidance in the instant specification regarding preventing mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in a patient undergoing PCI, the skilled artisan would need to conduct essentially trial and error experimentation in ordered to practice the claimed invention.
For the full scope of the claimed invention, the artisan of ordinary skill would have to accept that the intravenous administration of cangrelor and bivalirudin prevents mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization in a patient undergoing PCI. Prevention of mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization requires all causes of mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization to be removed. Without removing all causes of mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization, one is treating or lowering the incidence rate of mortality, stent thrombosis, myocardial infarction and ischemia-driven revascularization. Given the analysis of the factors that have been determined as critical in 
Response to Arguments: Applicants argue the claimed invention is enabled for preventing ischemic events, stent thrombosis, mortality, myocardial infarction, and ischemia driven revascularization because the specification demonstrates the adverse clinical events are reduced with the administration of cangrelor and angiomax. Applicants assert by definition when the adverse clinical events are reduced, the reduction prevented the adverse clinical events that could have occurred. See pages of the remarks filed October 14, 2021.
Applicants’ arguments have been fully considered but are not found persuasive. A lowered incidence or reduced relative risk of suffering an adverse ischemic event is not coextensive with preventing an adverse ischemic event (a reasonable guarantee that the ischemic events in the patient would never develop) as claimed. The specification demonstrates the administration cangrelor and bivalirudin does not prevent an ischemic event but reduces the incidence rate of an ischemic event. Applicants show the incidence of an ischemic event (death, .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
The rejection has been maintained but modified as necessitated by amendment.
Claims 1-3, 5-7, 9 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenbaum et al. (“Initial experience with an intravenous P2Y12 platelet receptor antagonist in patients undergoing percutaneous coronary intervention: Results from a 2-part, phase II, multicenter, randomized, placebo- and active-controlled trial”, America Heart Journal, 2006, pp. 689.e1-689e.10; cited in the IDS filed 11/7/19) in view of Lincoff et al. (“Bivalirudin with planned or provisional abciximab versus low-dose heparin and abciximab during percutaneous coronary revascularization: Results of the Comparison of Abciximab Complications with Hirulog for Ischemic Events Trial (CACHET)”, American Heart Journal, 2002, pp. 847-853; cited in the IDS filed 11/7/19).
Greenbaum et al. teach administering a pharmaceutical composition comprising cangrelor concurrently with a pharmaceutical composition comprising heparin to a patient undergoing percutaneous coronary intervention (PCI) and administering a pharmaceutical composition comprising cangrelor to a patient undergoing percutaneous coronary intervention (PCI) (see the abstract; see p. 689.e2 left col., §Study Design). Greenbaum et al. teach administering the compositions intravenously (see p. 689.e2 left col., §Study Design-1st para.). Greenbaum et al. teach the patients that received cangrelor treatment where undergoing PCI with intracoronary stent implantation (see p. 689.e2, right col. Continuing para.) and further teach that the administration of cangrelor was not associated with any rebound or increase in thrombosis (see p. 689.e8, left col.-3rd para.).

Lincoff et al. teach administering a pharmaceutical composition comprising bivalirudin to a patient undergoing percutaneous coronary revascularization (PCI) to reduce the risk of myocardial infarction, bleeding, death (ischemic event) (see e.g., the abstract). Lincoff et al. teach bivalirudin is associated with better efficacy and lower hemorrhage risk than heparin (see the abstract; Background). Lincoff et al. teach bivalirudin has been approved for clinical use as an alternative to heparin during percutaneous coronary revascularization based on studies that showed ischemic events were reduced by 22% and hemorrhagic complications were reduced by 62% with the used bivalirudin as compared to heparin (see p. 847, right col.-1st para.). Lincoff et al. explicitly teach “bivalirudin (hirulog, Angiomax, The Medicines Company, Cambridge, Mass) has recently been approved for clinical use as an alternative to heparin during percutaneous coronary revascularization, primarily on the basis of the results of the Bivalirudin Angioplasty Trial carried out between 1993 and 1994. In that study, ischemic events were reduced by 22% and hemorrhagic complications by 62% with bivalirudin compared with heparin among 4312 patients with unstable angina who underwent balloon angioplasty”.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute bivalirudin for heparin in the method of Greenbaum et al. to arrive at the presently claimed invention. The artisan would have been motivated to intravenously administered bivalirudin in place of intravenously administered heparin with a reasonable expectation of success because bivalirudin is associated with better efficacy and lower hemorrhage risk than heparin and reduces ischemic event by 22% as compared to heparin. It would have been obvious to the skilled artisan the combination would result in decreased incidences of stent thrombosis 
Regarding present claims 2 and 3, Greenbaum et al. teach that the administration of cangrelor was not associated with any rebound or increase in thrombosis (see p. 689.e8, left col.-3rd para.); thus, constituting treatment or reduction of the incident of an ischemic event during and after PCI.
Regarding present claims 5 and 6, Greenbaum et al. teach the patients that received cangrelor treatment where undergoing PCI with intracoronary stent implantation (see p. 689.e2, right col. Continuing para.) and further teach that the administration of cangrelor was not associated with any rebound or increase in thrombosis (see p. 689.e8, left col.-3rd para.). Thus, it would have been obvious that the administration of cangrelor was not associated with increase in stent thrombosis (ischemic event) as no rebound or increase in thrombosis was observed.
Regarding present claim 7, Greenbaum et al. teach administering the compositions prior to the procedure and during the procedure (see p. 689.e2 left col., §Study Design-1st para. and p. 689.e2, right col.-1st para.).
Regarding present claim 9, Greenbaum teach continuous infusion of the compositions (p. 689.e2, §Study Design). 
Regarding present claims 9 and 12, Greenbaum et al. do not teach administration by bolus. Lincoff et al. teach administering bivalirudin by bolus in the concentration of 0.5 mg/kg and 0.75 mg/kg (see e.g., Table III). Lincoff et al. show that the administration by bolus reduces the percentage major bleeding, percentage transfusion, death, myocardial infarction and revascularization when compared to heparin (see Table III). Thus, it would have been obvious to 
Regarding present claim 13, Lincoff et al teach administering bivalirudin as a continuous infusion in the amount of 1.75 or 2.5 mg/kg/hr (see the abstract; Table 1).
Regarding present claim 14, Greenbaum et al. teach overall bleeding was minor (see p. 689.e6; left col. -1st para.).
Regarding present claim 15, Greenbaum et al. teach PCI involves stent implantation (see p. 689.e2, §Study Design).
Regarding present claim 16, Greenbaum et al. teach that if intracoronary stent implantation was performed, therapy with ticlopidine or clopidogrel were initiated (see (see p. 689.e2, §Study Design; last para.).
Therefore, the presently claimed invention was prima facie obvious to the ordinary skilled artisan at the time of the invention was made.
Response to Arguments: In the remarks filed October 14, 2021, Applicants argue there is no prima facie case of obviousness. Applicants argue the artisan of ordinary skill would not look to a combination treatment with abciximab to modify the teaching of Greenbaum et al. as there is no motivation to arrive at the claimed invention. See pages 6-7 in the remarks. Applicants’ arguments have been fully considered but are not found persuasive because Lincoff et al. teach the superiority of bivalirudin in comparison to the agent heparin utilized in the method of Greenbaum et al. The motivation to modify the method Greenbaum et al. in treating patients undergoing PCI with cangrelor and heparin by substituting bivalirudin for heparin is because bivalirudin is associated with better efficacy and lower hemorrhage risk than heparin and reduces ischemic event by 22% as compared to heparin as taught by Lincoff et al. 
The rejection has been maintained.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenbaum et al. (“Initial experience with an intravenous P2Y12 platelet receptor antagonist in patients undergoing percutaneous coronary intervention: Results from a 2-part, phase II, multicenter, randomized, placebo- and active-controlled trial”, America Heart Journal, 2006, pp. 689.e1-689.10; cited in the IDS filed 11/7/19) in view of Lincoff et al. (“Bivalirudin with planned or provisional abciximab versus low-dose heparin and abciximab during percutaneous coronary revascularization: Results of the Comparison of Abciximab Complications with Hirulog for Ischemic Events Trial (CACHET)”, American Heart Journal, 2002, pp. 847-853; cited in the IDS filed 11/7/19) as applied to claims 1 and 9 above, and further in view of Akers et al. (“Pharmacokinetics and Pharmacodynamics of a Bolus and Infusion of Cangrelor: A Direct, Parenteral P2Y12 Receptor Antagonist”, J Clin Pharmacol 2010; pp. 27-35; cited in the IDS filed 11/7/19).
Greenbaum et al. and Lincoff et al are discussed above. Greenbaum et al. and Lincoff et al. do not teach administering cangrelor as a bolus or a bolus followed by continuous infusion.
Akers et al. teach administering a 15-µg/kg bolus of cangrelor followed by a 2-µg/kg/min infusion of cangrelor or a 30-µg/kg bolus of cangrelor followed by a 4-µg/kg/min infusion of cangrelor (see e.g., the abstract). Akers et al. teach that cangrelor administered as an IV bolus followed by continuous infusion offers rapid, complete, and reversible inhibition of platelet P2Y12 receptors, which may translate into important clinical benefits (see the abstract; p. 34, right col.-1st para.).
At the time of the invention it would have been obvious to on ordinary skill in the art to modify the method of Greenbaum et al. and administer a 30-µg/kg bolus of cangrelor followed 12 receptors.
Therefore, the presently claimed invention was prima facie obvious to the ordinary skilled artisan at the time of the invention was made.
Response to Arguments: In the remarks filed October 14, 2021, Applicants argue Greenbaum et al. in view of Lincoff et al. fail to render the present claimed invention obvious and Akers, dose not remedy the deficiencies of Greenbaum et al. and Lincoff et al. Applicants’ arguments has been fully considered but is not found persuasive for the reasons stated above, which are incorporated in their entireties herein by reference.

The rejection is new.
Claims 1-3, 5-7, 9 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenbaum et al. (“Initial experience with an intravenous P2Y12 platelet receptor antagonist in patients undergoing percutaneous coronary intervention: Results from a 2-part, phase II, multicenter, randomized, placebo- and active-controlled trial”, America Heart Journal, 2006, pp. 689.e1-689e.10; cited in the IDS filed 11/7/19), Tovi et al. (US 2007/0093423 A1; published 2007) and Stone et al. (“Bivalirudin in patients with acute coronary syndromes undergoing percutaneous coronary intervention: a subgroup analysis from the Acute Catheterization and Urgent Intervention Triage strategy (ACUITY) trial”, The Lancet, 2007, pp. 907-919).
Greenbaum et al. teach administering a pharmaceutical composition comprising cangrelor concurrently with a pharmaceutical composition comprising heparin to a patient undergoing st para.). Greenbaum et al. teach the patients that received cangrelor treatment where undergoing PCI with intracoronary stent implantation (see p. 689.e2, right col. Continuing para.) and further teach that the administration of cangrelor was not associated with any rebound or increase in thrombosis (see p. 689.e8, left col.-3rd para.).
Tovi et al. teach administering bivalirudin to patients undergoing percutaneous coronary intervention (see para. [0117]). Tovi et al. teach a dosage of the bivalirudin is preferably in the form of an infusion that is administered as an intravenous bolus dose (see para. [0116]). 
Stone et al. teach bivalirudin suppresses adverse ischemic events and significantly lowers the risk of major hemorrhagic complications in patients undergoing percutaneous coronary intervention (see the abstract).
Tovi et al., Stone et al. and Greenbaum et al. do not teach administering both cangrelor and bivalirudin to the same patient undergoing percutaneous coronary intervention as claimed. However, it is prima facie obvious to combine known elements according to known methods to yield predictable results. It would have been obvious at the time the invention was made to combine the teachings of Tovi et al., Stone et al. and Greenbaum et al. to arrive at the presently claimed invention because cangrelor and bivalirudin were taught to reduce ischemic events in patients undergoing percutaneous coronary intervention. Therefore, it would have been obvious to combine the methods of Tovi et al., Stone et al. and Greenbaum et al., each of which is taught 
Regarding present claims 2 and 3, Greenbaum et al. teach that the administration of cangrelor was not associated with any rebound or increase in thrombosis (see p. 689.e8, left col.-3rd para.); thus, constituting treatment or reduction of the incident of an ischemic event during and after PCI.
Regarding present claims 5 and 6, Greenbaum et al. teach the patients that received cangrelor treatment where undergoing PCI with intracoronary stent implantation (see p. 689.e2, right col. Continuing para.) and further teach that the administration of cangrelor was not associated with any rebound or increase in thrombosis (see p. 689.e8, left col.-3rd para.). Thus, it would have been obvious that the administration of cangrelor was not associated with increase in stent thrombosis (ischemic event) as no rebound or increase in thrombosis was observed.
Regarding present claim 7, Greenbaum et al. teach administering the compositions prior to the procedure and during the procedure (see p. 689.e2 left col., §Study Design-1st para. and p. 689.e2, right col.-1st para.).
Regarding present claim 9, Greenbaum teach continuous infusion of the compositions (p. 689.e2, §Study Design). Tovi et al. teach an intravenous bolus dose or by infusion is the preferable form of administration (see para. [0116]). Stone et al. teach administering bivalirudin as a bolus or infusion (see page 909, left col.-1st paragraph). 
Regarding present claim 12, Tovi et al. teach an intravenous bolus dose is preferably about 0.75 mg/kg (see para. [0116]). Stone et al. teach administering an intravenous bolus dose of 0.1 mg/kg (see page 909, left col.-1st paragraph).
st paragraph).
Regarding present claim 14, Greenbaum et al. teach overall bleeding was minor (see p. 689.e6; left col. -1st para.).
Regarding present claim 15, Greenbaum et al. teach PCI involves stent implantation (see p. 689.e2, §Study Design).
Regarding present claim 16, Greenbaum et al. teach that if intracoronary stent implantation was performed, therapy with ticlopidine or clopidogrel were initiated (see (see p. 689.e2, §Study Design; last para.).
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time the invention was made.

The rejection is new.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenbaum et al. (“Initial experience with an intravenous P2Y12 platelet receptor antagonist in patients undergoing percutaneous coronary intervention: Results from a 2-part, phase II, multicenter, randomized, placebo- and active-controlled trial”, America Heart Journal, 2006, pp. 689.e1-689e.10; cited in the IDS filed 11/7/19), Tovi et al. (US 2007/0093423 A1; published 2007) and Stone et al. (“Bivalirudin in patients with acute coronary syndromes undergoing percutaneous coronary intervention: a subgroup analysis from the Acute Catheterization and Urgent Intervention Triage strategy (ACUITY) trial”, The Lancet, 2007, pp. 907-919) as applied to claims 1 and 9 above and in further view of Akers et al. (“Pharmacokinetics and .
Greenbaum et al., Tovi et al. and Stone et al. are discussed above. Greenbaum et al., Tovi et al. and Stone et al. do not teach administering cangrelor as a bolus or a bolus followed by continuous infusion.
Akers et al. teach administering a 15-µg/kg bolus of cangrelor followed by a 2-µg/kg/min infusion of cangrelor or a 30-µg/kg bolus of cangrelor followed by a 4-µg/kg/min infusion of cangrelor (see e.g., the abstract). Akers et al. teach that cangrelor administered as an IV bolus followed by continuous infusion offers rapid, complete, and reversible inhibition of platelet P2Y12 receptors, which may translate into important clinical benefits (see the abstract; p. 34, right col.-1st para.).
At the time of the invention it would have been obvious to on ordinary skill in the art to modify the method of Greenbaum et al. and administer a 30-µg/kg bolus of cangrelor followed by a 4-µg/kg/min infusion of cangrelor because administering a bolus prior to continuous infusion of cangrelor offers rapid and complete and reversible inhibition of platelet P2Y12 receptors.
Therefore, the claimed invention was prima facie obvious to the ordinary skilled artisan at the time of the invention was made.

The rejection is new.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenbaum et al. (“Initial experience with an intravenous P2Y12 platelet receptor antagonist in patients undergoing percutaneous coronary intervention: Results from a 2-part, phase II, .
The teachings of Greenbaum et al., Tovi et al. and Stone et al. are discussed above. Greenbaum et al. teach that if intracoronary stent implantation was performed, therapy with ticlopidine or clopidogrel were initiated (see (see p. 689.e2, §Study Design; last para.). Greenbaum et al., Tovi et al. and Stone et al. do not teach administering prasugrel as claimed.
Brandt et al. teach administering prasugrel to patients undergoing percutaneous coronary intervention (see para. [0017]). Brandt et al. further teach prasugrel is at least 10 times more potent than clopidogrel (see para. [0041]).
It would have been obvious to substitute prasugrel taught by Brandt et al. for clopidogrel taught by Greenbaum et al. because prasugrel is at least 10 times more potent than clopidogrel.
Therefore, the claimed invention was prima facie obvious to the ordinary skilled artisan at the time of the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
The rejection has been modified as necessitated by amendment.
Claims 1-3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9 and 25 of U.S. Patent No. 9,925,265 B2 in view of Lehman et al. (“Bivalirudin in percutaneous coronary intervention”, Vascular Health and Risk Management 2006:2(4) 357–363). 
Regarding present claims 1-3 and 15, claims 3, 9 and 25 of U.S. Patent No. 9,925,265 B2 teach a method of reducing mortality in a subject undergoing stent implantation (ischemic event) (see claims 3, 9, 25) wherein the stent implantation is during PCI (see claim 9) comprising administering an effective amount of a pharmaceutical composition comprising cangrelor and an effective amount of a pharmaceutical composition comprising bivalirudin. With regard to claims 2 and 3, the limitations of “wherein the method treats, reduces the incidence of or, or prevents an ischemic even during PCI” and “wherein the method treats, reduces the incidence of, or prevents an ischemic event after PCI” are interpreted as intended results of the active step of administering bivalirudin and cangrelor patentable weight. See MPEP §2111.04. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67, USPQ2d 1614, 1620 (Fed. Cir. 2003).
Claims 3, 9 and 25 of U.S. Patent No. 9,925,265 B2 do not teach bivalirudin is administered intravenously.
Lehman et al. teach the preferred administration route of  bivalirudin is by intravenous administration (see p. 358, left col. – 4th paragraph).
th paragraph).
Although the claims at issue are not identical, they are not patentably distinct from each 

The rejection has been modified as necessitated by amendment.
Claims 1-3, 5-7, and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,376,532 B2. 
Claim 4 of U.S. Patent No. 10,376,532 B2 discloses a method of treating or reducing the incidence of an ischemic event in a patient undergoing percutaneous coronary intervention (PCI), comprising concurrently administering to the patient a pharmaceutical composition comprising only one active composition, wherein the only one active composition consists essentially of cangrelor and a pharmaceutically acceptable excipient comprising one or more of the group consisting of mannitol and sorbitol, wherein the only one active composition is lyophilized; and a second pharmaceutical composition comprising only one other active ingredient wherein the only one other active ingredient consists essentially of bivalirudin wherein the ischemic event is stent thrombosis, myocardial infarction, ischemia-driven revascularization and mortality.
Claim 8 of U.S. Patent No. 10,376,532 B2 discloses a method of treating or reducing the incidence of an ischemic event in a patient undergoing percutaneous coronary intervention (PCI), comprising concurrently administering to the patient a pharmaceutical composition comprising only one active composition, wherein the only one active composition consists essentially of cangrelor and a pharmaceutically acceptable excipient comprising one or more of the group consisting of mannitol and sorbitol, wherein the only one active composition is lyophilized; and a second pharmaceutical composition comprising only one other active ingredient wherein the 
U.S. Patent No. 10,376,532 B2 do not specifically claim administering the first and second compositions to a patient undergoing PCI to treat or reduced the incidence of stent thrombosis, myocardial infarction, ischemia-driven revascularization and mortality in a single claim as presently claimed. However, at the time of the invention, it would have been obvious to combine claims 4 and 8 in a single claim directed to concurrently administering to a patient undergoing PCI a pharmaceutical composition comprising only one active composition, wherein the only one active composition consists essentially of cangrelor and a pharmaceutically acceptable excipient comprising one or more of the group consisting of mannitol and sorbitol, wherein the only one active composition is lyophilized; and a second pharmaceutical composition comprising only one other active ingredient wherein the only one other active ingredient consists essentially of bivalirudin wherein the first and second compositions are administered to the patient intravenously to treat or reduce the incidence of stent thrombosis, myocardial infarction, ischemia-driven revascularization and mortality in said patient because U.S. Patent No. 10,376,532 B2 claims the compositions can treat or reduce the incidence of stent thrombosis, myocardial infarction, ischemia-driven revascularization and mortality and can be administered intravenously.
Regarding present claim 2, claim 2 of U.S. Patent No. 10,376,532 B2 discloses the method treats or reduces the incidence of an ischemic event during PCI. 
Regarding present claim 3, claim 3 of U.S. Patent No. 10,376,532 B2 discloses the method treats or reduces the incidence of an ischemic event after PCI. 

Regarding present claim 6, claim 6 of U.S. Patent No. 10,376,532 B2 discloses the stent thrombosis is intraprocedural stent thrombosis. 
Regarding present claim 7, claim 7 of U.S. Patent No. 10,376,532 B2 discloses the first pharmaceutical composition and the second pharmaceutical composition are administered to the patient before PCI, during PCI, after PCI, or a combination thereof. 
Regarding present claim 9, claim 9 of U.S. Patent No. 10,376,532 B2 discloses the first pharmaceutical composition and the second pharmaceutical composition are administered as a bolus, as a continuous infusion, or as a bolus followed by a continuous infusion. 
Regarding present claim 10, claim 10 of U.S. Patent No. 10,376,532 B2 discloses the bolus of the first pharmaceutical composition is in a dose of about 20g/kg to about 40 g/kg cangrelor. 
Regarding present claim 11, claim 11 U.S. Patent No. 10,376,532 B2 discloses the continuous infusion of the first pharmaceutical composition is in a dose of about 1 g/kg /min to about 10g/kg/min cangrelor. 
Regarding present claim 12, claim 12 of U.S. Patent No. 10,376,532 B2 discloses the bolus of the second pharmaceutical composition is in a dose of about 0.1 mg/kg to about 10 mg/kg bivalirudin. 
Regarding present claim 13, claims 13 of U.S. Patent No. 10,376,532 B2 discloses the continuous infusion of the first pharmaceutical composition is in a dose of about 0.5 mg/kg/hr to about 10 mg/kg/hr bivalirudin. 

Regarding present claim 15, claim 15 of U.S. Patent No. 10,376,532 B2 discloses the PCI comprises stent implantation. 
Regarding present claims 16 and 17, claim 16 of U.S. Patent No. 10,376,532 B2 discloses further comprising administering a P2Y12 inhibitor selected from the group consisting of clopidogrel, prasugrel, and ticagrelor. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Response to Arguments: Applicants request the non-statutory double patenting rejection of claims 1-3 and 15 as being unpatentable over claims 3, 9 and 25 of U.S. Patent No. 9,925,265 B2 and the non-statutory double patenting rejection of claims 1-3, 5-7, and 9-16 as being unpatentable over claims 1-17 of U.S. Patent No. 10,376,532 B2 to be held in abeyance. Applicants’ request has been fully considered but is not found persuasive because only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP §804. The nonstatutory double patenting rejections are maintained. 
Summary 
The rejection of claims 1-3, 5-7, and 9-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained. The rejections of claims 1-3, 5-7, 9 and 12-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenbaum et al. in view of Lincoff et al. and  
Conclusion
No claim is allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658